UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2008 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:01-32665 BOARDWALK PIPELINE PARTNERS, LP (Exact name of registrant as specified in its charter) DELAWARE (State or other jurisdiction of incorporation or organization) 20-3265614 (I.R.S. Employer Identification No.) 9 Greenway Plaza, Suite 2800 Houston, Texas77046 (866) 913-2122 (Address and Telephone Number of Registrant’s Principal Executive Office) Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Common Units Representing Limited Partner Interests New York Stock Exchange Securities registered pursuant to Section 12(g) of the Act:NONE Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one) Large accelerated filerxAccelerated fileroNon-accelerated fileroSmaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes ¨No x As of April 23, 2008, the registrant had 90,656,122 common units outstanding and 33,093,878 subordinated units outstanding. 1 TABLE OF CONTENTS FORM 10-Q March 31, 2008 BOARDWALK PIPELINE PARTNERS, LP PART I - FINANCIAL INFORMATION Item 1.Financial Statements Condensed Consolidated Balance Sheets……………3 Condensed Consolidated Statements of Income……………5 Condensed Consolidated Statements of Cash Flows……………6 Condensed Consolidated Statements of Changes in Partners’ Capital……………7 Condensed Consolidated Statements of Comprehensive Income……………8 Notes to Condensed Consolidated Financial Statements……………9 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations……………20 Item 3.Quantitative and Qualitative Disclosures About Market Risk……………28 Item 4.Controls and Procedures……………30 PART II - OTHER INFORMATION Item 1.Legal Proceedings……………31 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds……………31 Item 6.Exhibits……………32 Signatures…………….33 2 PART I – FINANCIAL INFORMATION Item 1.Financial Statements BOARDWALK PIPELINE PARTNERS, LP CONDENSED CONSOLIDATED BALANCE SHEETS (Millions) (Unaudited) March 31, December 31, ASSETS 2008 2007 Current Assets: Cash and cash equivalents $ 36.4 $ 317.3 Receivables: Trade, net 60.4 60.7 Other 11.9 12.7 Gas Receivables: Transportation and exchange 23.6 12.5 Storage - 1.3 Inventories 18.9 16.6 Costs recoverable from customers 7.2 6.3 Gas stored underground 22.9 16.3 Prepaid expenses and other current assets 11.8 11.9 Total current assets 193.1 455.6 Property, Plant and Equipment: Natural gas transmission plant 2,780.6 2,392.5 Other natural gas plant 227.3 224.0 3,007.9 2,616.5 Less—accumulated depreciation and amortization 288.8 262.5 2,719.1 2,354.0 Construction work in progress 1,079.6 951.4 Property, plant and equipment, net 3,798.7 3,305.4 Other Assets: Goodwill 163.5 163.5 Gas stored underground 152.3 172.4 Costs recoverable from customers 15.8 15.9 Other 46.3 44.5 Total other assets 377.9 396.3 Total Assets $ 4,369.7 $ 4,157.3 The accompanying notes are an integral part of these condensed consolidated financial statements. 3 BOARDWALK PIPELINE PARTNERS, LP CONDENSED CONSOLIDATED BALANCE SHEETS (Millions) (Unaudited) March 31, December 31, LIABILITIES AND PARTNERS’ CAPITAL 2008 2007 Current Liabilities: Payables: Trade $ 149.8 $ 190.6 Affiliates 1.2 1.3 Other 4.6 5.1 Gas Payables: Transportation and exchange 9.8 17.8 Storage 19.3 35.3 Accrued taxes, other 44.9 20.2 Accrued interest 23.1 30.8 Accrued payroll and employee benefits 14.3 22.3 Construction retainage 18.1 32.2 Deferred income 3.6 7.2 Other current liabilities 35.6 26.5 Total current liabilities 324.3 389.3 Long –Term Debt 2,095.8 1,847.9 Other Liabilities and Deferred Credits: Pension and postretirement benefits 18.0 17.2 Asset retirement obligation 16.3 16.1 Provision for other asset retirement 42.9 42.4 Other 66.9 41.4 Total other liabilities and deferred credits 144.1 117.1 Commitments and Contingencies Partners’ Capital: Common units – 90.7 million units issued and outstanding as of March 31, 2008 and December 31, 2007 1,494.3 1,473.9 Subordinated units – 33.1 million units issued and outstanding as of March 31, 2008 and December 31, 2007 299.2 291.7 General partner 33.8 33.2 Accumulated other comprehensive (loss) income (21.8 ) 4.2 Total partners’ capital 1,805.5 1,803.0 Total Liabilities and Partners’ Capital $ 4,369.7 $ 4,157.3 The accompanying notes are an integral part of these condensed consolidated financial statements. 4 BOARDWALK PIPELINE PARTNERS, LP CONDENSED CONSOLIDATED STATEMENTS OF INCOME (Millions, except earnings per unit) (Unaudited) For the Three Months Ended March 31, 2008 2007 Operating Revenues: Gas transportation $ 176.5 $ 152.9 Parking and lending 5.1 18.4 Gas storage 10.7 7.7 Other 5.0 9.1 Total operating revenues 197.3 188.1 Operating Costs and Expenses: Operation and maintenance 40.8 39.5 Administrative and general 25.2 25.8 Depreciation and amortization 27.4 19.9 Contract settlement gain (11.2 ) - Asset impairment 1.4 - Net loss on disposal of operating assets and related contracts 0.2 2.6 Taxes other than income taxes 12.0 8.0 Total operating costs and expenses 95.8 95.8 Operating income 101.5 92.3 Other Deductions (Income): Interest expense 19.0 16.8 Interest income (0.9 ) (4.6 ) Interest income from affiliates, net (0.1 ) - Miscellaneous other income, net (4.9 ) (0.3 ) Total other deductions 13.1 11.9 Income before income taxes 88.4 80.4 Income taxes 0.3 0.2 Net income $ 88.1 $ 80.2 Calculation of limited partners’ interest in Net income: Net income $ 88.1 $ 80.2 Less general partner’s interest in Net income 3.3 1.8 Limited partners’ interest in Net income $ 84.8 $ 78.4 Basic and diluted net income per limited partner unit: Common and subordinated units $ 0.60 $ 0.61 Cash distribution to common and subordinated units $ 0.46 $ 0.415 Weighted-average number of limited partner units outstanding: Common units 90.7 76.0 Subordinated units 33.1 33.1 The accompanying notes are an integral part of these condensed consolidated financial statements. 5 BOARDWALK PIPELINE PARTNERS, LP CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Millions) (Unaudited) For the Three Months Ended March 31, 2008 2007 OPERATING ACTIVITIES: Net income $ 88.1 $ 80.2 Adjustments to reconcile to cash provided by operations: Depreciation and amortization 27.4 19.9 Amortization of deferred costs 2.4 1.8 Amortization of acquired executory contracts (0.1 ) (0.8 ) Asset impairment 1.4 - Loss on disposal of operating assets and related contracts 0.2 2.6 Changes in operating assets and liabilities: Trade and other receivables 1.1 3.5 Gas receivables and storage assets 3.6 19.2 Costs recoverable from customers (0.8 ) 3.6 Other assets (10.6 ) 0.6 Trade and other payables (9.2 ) (14.5 ) Gas payables 0.4 (24.2 ) Accrued liabilities (12.5 ) (4.1 ) Other liabilities (2.1 ) (10.5 ) Net cash provided by operating activities 89.3 77.3 INVESTING ACTIVITIES: Capital expenditures (542.5 ) (162.1 ) Proceeds from sale of operating assets - 0.4 Advances to affiliates, net (0.3 ) 0.7 Net cash used in investing activities (542.8 ) (161.0 ) FINANCING ACTIVITIES: Proceeds from long-term debt, net of issuance costs 247.2 - Proceeds from borrowings on revolving credit agreement 153.0 - Repayment of borrowings on revolving credit agreement (153.0 ) - Treasury rate lock settlement (15.0 ) - Distributions (59.6 ) (46.1 ) Proceeds from sale of common units, net of related transaction costs - 287.9 Capital contribution from parent and general partner - 6.0 Net cash provided by financing activities 172.6 247.8 (Decrease) increase in cash and cash equivalents (280.9 ) 164.1 Cash and cash equivalents at beginning of period 317.3 399.1 Cash and cash equivalents at end of period $ 36.4 $ 563.2 The accompanying notes are an integral part of these condensed consolidated financial statements. 6 BOARDWALK
